Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 1 of 43




                Exhibit 8
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 2 of 43
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 3 of 43
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 4 of 43
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 5 of 43




                EXHIBIT A
   Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 6 of 43

                                                                         Executive Secretary
                                                                         U.S. Department of Homeland Security
                                                                         Washington, DC 20528

                                                               &32ZH6,
                                                               $fi& Homeland
                                                                         Security
                                     February 25, 2019

MEMORANDUM FOR:                CAPT Hallock N. Mohler Jr.
                               Executive Secretary
                               Department of Defense (DoD)

FROM:                          Christina Bobb      ,if'Shy\t
                               Executive Secretary
                               Department of Homeland Security (DHS)

SUBJECT:                       Request for Assistance Pursuant to 10 U.S.C. § 284

I. Overview


As the government department tasked with border security, the Departmentof Homeland
Security (DHS), through U.S. Customs and BorderProtection (CBP), is requesting that
the Department of Defense assist DHS in its efforts to secure the southern border. The
Secretary has directed me to transmit this request for assistance to your attention. This
memorandum supersedes the February 22, 2019 version.

In Section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of
1996, as amended (IIRIRA), 8 U.S.C. § 1103 note, Congress has directed DHS to
construct border infrastructure in areas of high illegal entry to deter illegal crossing of
both drugs and people into the United States. Pursuant to Section 102, DHS has
identified the areas set forth in Section II below as areas of high illegal entry where CBP
must take action (the Project Areas).

Within the Project Areas, DHS is experiencing large numbers of individuals and
narcotics being smuggled into the country illegally. The Project Areas are also used by
individuals, groups, and transnational criminal organizations as drug smuggling corridors.
Mexican Cartels continue to remain dominant in these areas, influencing and controlling
narcotics and human smuggling operations, within their respective strongholds.

DHS must use its authority under Section 102 of IIRIRA to install additional physical
barriers and roads in the vicinity of the United States border in order to deter and prevent
illegal crossings within the Project Areas. The construction of border infrastructure
within the Project Areas will support DHS's ability to impede and deny illegal entry and
drug smuggling activities within the Project Areas.




                                                                         www.dhs.gov
    Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 7 of 43
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 2

The Project Areas identified are adjacent to some of the most densely populated
metropolitan areas of Mexico and are also home to some of the strongest and most
violent drug cartels in the world. Deterring and preventing illegal cross-border activity
will help stem the flow of illegal narcotics and entries in these areas. Similarly, the
improvedability to impede, deny, and be mobile within the Project Areas creates a safer
operational environment for law enforcement.

To support DHS's action under Section 102 of IIRIRA, DHS is requesting that DoD,
pursuant to its authority under 10 U.S.C. § 284(b)(7), assist with the construction of
fences roads, and lighting within the Project Areas to block drug-smuggling corridors
across the international boundary between the United States and Mexico.

II. Capabilities Requested

Within the Project Areas there is existing vehicle fence and dilapidated pedestrian
fencing. Vehicle fencing is intended to stop vehicles from illegally entering the United
States, but can be climbed over or under by individuals. Pedestrian fencing is intended to
prevent and deter individuals and vehicles from illegally crossing into the United States.

DHS requests that DoD assist in the execution of projects, within the Project Areas set
forth below, to: (1) replace existing vehicle barriers or dilapidated pedestrian fencing
with new pedestrian fencing; (2) construct roads; and (3) install lighting.

The new pedestrian fencing includes a Linear Ground Detection System, which is
intended to, among other functions, alert Border Patrol agents when individuals attempt
to damage, destroy or otherwise harm the barrier. The road construction includes the
construction of new roads and the improvement of existing roads. The lighting that is
requested has an imbedded camera that works in conjunction with the pedestrian fence.
The lighting must be supported by grid power.

The segments offence within the Project Areas identified below are situated on federal
property. DHS will be responsible for securing, to the extent required, any other real
estate interest or instrument that is required for project execution. In the event a real
estate interest or instrument that is needed for project execution cannot be obtained for a
segment offence within a Project Area in a time frame that is within the requirements of
this request for assistance, the segment may be withdrawn from this request. In addition,
DHS will be responsible for any applicable environmental planning and compliance to
include stakeholder outreach and consultation associated with the projects.
   Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 8 of 43
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 3

Project Areas:

II.A. El Centro Sector


Within the United States Border Patrol El Centro Sector (El Centro Sector) DHS is
requesting that DoD assist by undertaking road construction, by replacing approximately
15 miles of existing vehicle barrier with new pedestrian fencing, and by installing
lighting in the specific locations identified below.

The specific Project Area identified below is located in Imperial County, California and
has been identified by the Office of National Drug Control Policy (ONDCP) as a High
Intensity Drug Trafficking Area (HIDTA). Multiple local transnational criminal
organizationsknown for smugglingdrugs into Calexico from Mexico using a variety of
tactics, techniques, procedures, and varying concealment methods operate in this area,
including Cartel De Jalisco Nueva Generacion (CJNG) as well as remnants of the
Beltran Leyva Organization and La Familia Michoacana organizations. CJNG, based in
Jalisco, was previously a faction of the Sinaloa Cartel. CJNG broke away from the
Sinaloa Cartel and has become an established Mexican Cartel. The Mexican government
has declared CJNG as one of the most dangerous cartels in the country.

Due to the close proximity of urban areas on both sides of the border, the El Centro
Sector suffers from some of the quickest vanishing times - that is, the time it takes to
illegally cross into the United States and assimilate into local, legitimate traffic. These
quick vanishing times enable the illegal activities of transnational criminal organizations,
whether they are smuggling people or narcotics.

Border Patrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 29,000 apprehensions of illegal entrants
attempting to enter the United States between border crossings in the El Centro Sector.
Also in fiscal year 2018, Border Patrol had approximately 200 separate drug-related
events between border crossings in the El Centro Sector, through which it seized over
620 pounds of marijuana, over 165 pounds of cocaine, over 56 pounds of heroin, and
over 1,600 pounds of methamphetamine.

The specific Project Area is as follows:

    •   El Centro Project 1:

            o The project begins approximately 10 miles west of the Calexico Port of
                Entry continuing west 15.25 miles in Imperial County.
            o   Start coordinate: 32.63273, -115.922787; End coordinate: 32.652563,
                -115.662399
    Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 9 of 43
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 4

II.B. Yuma Sector


Within the United States Border Patrol Yuma Sector (Yuma Sector) DHS is requesting
that DoD assist by undertaking road construction, by replacing approximately 36 miles of
existing vehicle barrierand approximately 6 miles of dilapidated pedestrian fencing with
new pedestrian fencing, and by installing lighting in the specific locations identified
below. The specificareas identified beloware located in Yuma County, Arizona.

YumaCounty has been identified by the ONDCP as a HIDTA. Of particular note is the
operation of the Sinaloa Cartel in this area. TheSinaloa Cartel continues to be the most
powerful cartel in the country and controls illicit networks and operations in the United
States. Despite the arrest of Joaquin "El Chapo" Guzman-Loera, its narcoticsbusinesshas
continued uninterrupted. As a result, there have been no significant changes within the
Sinaloa Cartel's hierarchy, or any changes in the illicit operations conducted by the
Sinaloa Cartel.


BorderPatrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 26,000 apprehensions of illegal entrants
attempting to enter the United Statesbetween bordercrossings in the Yuma Sector. Also
during fiscal year 2018, Border Patrol had over 1,400 separate drug-related events
between border crossings in the Yuma Sector, through which it seized over 8,000 pounds
of marijuana, over 78 pounds of cocaine, over 102 pounds of heroin, over 1,700pounds
of methamphetamine, and over 6 pounds of fentanyl.

The replacement of ineffective pedestrian fencing in this area is necessarybecausethe
older, wire mesh design is easily breached and has been damaged to the extent that it is
ineffective. Additionally, this area is notorious for border violence and narcotics
smuggling. Furthermore, while the deployment of vehicle barrier in the Yuma Sector
initially curtailed the volume of illegal cross-border vehicular traffic, transnational
criminal organizations quickly adapted their tactics switching to foot traffic, cutting the
barrier, or simply driving over it to smuggle their illicit cargo into the United States.
Thus, in order to respond to these changes in tactics, DHS now requires pedestrian
fencing.

The specific Project Areas are as follows:

    •    Yuma Project 1:

            o The project begins approximately 1 mile southeast of the Andrade Port of
              Entry continuing along the Colorado River for approximately 5 miles in
                  Yuma County.
            o     Start coordinate: 32.704197, -114.726013; End coordinate: 32.642102,
                  -114.764632)
   Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 10 of 43
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 5

   •     Yuma Project 2:

            o The project involvesthe replacement of two segments of primary
              pedestrian fencing in Yuma Sector for a total of approximately 6 miles.
              This includes approximately 2 miles of fencing along the Colorado River.
            o   Start coordinate: 32.37755528, -114.4268201; End coordinate:
                32.3579244,-114.3623999;
            o The project also includes replacement of primary pedestrianfencing
              approximately 17 miles east of the San Luis Port of Entry, on the
              Barry M Goldwater Range, continuing east for approximately 4 miles.
            o   Start coordinate: 32.51419938, -114.8011175; End coordinate:
                32.49350559,-114.8116619

   •     Yuma Project 3:

            o The project begins approximately 0.4 miles east of the
              Barry M. Goldwater Range continuing approximately 31 miles east
              through the Cabeza Prieta National Wildlife Refuge in Yuma County.
            o   Start coordinate: 32.232935, -113.955211; End coordinate: 32.039033,
                -113.33411


III.C Tucson Sector


Within the United States Border Patrol Tucson Sector (Tucson Sector) DHS is requesting
that DoD assistby undertaking road construction, by replacing approximately 86 miles of
existing vehicle barrier with newpedestrian fencing, andby installing lighting in the
specific locations identified below. The specific areas identified below are located in
Pima, Cochise, and Santa Cruz Counties, Arizona.

Pima, Cochise and Santa Cruz Counties have been identified by the ONDCP as a
HIDTA. The Sinaloa Cartel relies on their local associates to coordinate, direct, and
support the smuggling of illegal drugs and aliens from Mexico to the United States.
Since Arizona is contiguouswith the U.S.-Mexico International Boundary,the Tucson
and Phoenix metropolitan areas are majortrans-shipment and distribution points for
contraband smuggling. Plaza bosses operate as a Sinaloa Cartel leaderwithin their
specific area of operation along the Sonora-Arizona corridor of the U.S.-Mexico
International Boundary.

Border Patrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 52,000 apprehensions of illegal entrants
attempting enter the United States between the border crossings in the Tucson Sector.
Also in fiscal year 2018 Border Patrol had over 1,900 separate drug-related events
between border crossings in the Tucson Sector, through which it seized over 1,600
pounds of marijuana, over 52 pounds of cocaine, over 48 pounds of heroin, over 902
pounds of methamphetamine, and over 11 pounds of fentanyl.
   Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 11 of 43
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 6

In addition, the absence of adequate pedestrian fencing, either due to the presence of
vehicle barrier only or ineffective pedestrian designs, in the Tucson sector continues to be
particularly problematic as it pertains to the trafficking of illegal narcotics. Rival
transnational criminal organizations frequently employ "rip crews" who leverage the
remote desert environment and lack of infrastructure to steal one another's illicit cargo
resulting in increased border violence.

The terrain also provides high ground to scouts seeking to protect and warn smuggling
loads being passed through the area. Transnational criminal organizations have
successfully utilized this advantage in furtherance of their illicit activity and for this
reason the area is in need of an improved capability to impede and deny illegal crossings
or people and narcotics. In addition, the area hosts a number of tourist attractions that
allow illegal activity to blend into legitimate activity; avoiding detection and evading
interdiction.


The specific Project Areas are as follows:

    •   Tucson Project 1:
            o The project includes replacement of two segments of vehicle barriers. The
              first segment begins approximately 2 miles west of the Lukeville Port of
              Entry continuing west approximately 30 miles.
            o   Start coordinate: 32.038278, -113.331716; End coordinate: 31.890032,
                -112.850162
            o The second segment project begins approximately 3 miles east of the
              Lukeville Port of Entry and continues east approximately 8 miles in Pima
              County, Arizona.
            o   Start coordinate: 31.8648, -112.76757; End coordinate: 31.823911,
                -112.634298


    •   Tucson Project 2:
           o The project includes approximately 5 miles of primary pedestrian fence
              replacement around the Lukeville Port of Entry extending from
              approximately 2 miles west of the port to approximately 3 miles east of
              the port.
           o Start coordinate: 31.88999921, -112.850162; End coordinate: 31.8648,
                -112.76757
   Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 12 of 43
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 7

   •     Tucson Project 3:

            o The project includes three segments of vehicle barrier replacement
              beginning approximately 18 miles west of the Naco Port of Entry and
              continuing to approximately 25 miles east of the Douglas Port of Entry (or
              approximately 5 miles west of the Arizona/New Mexico state line) for
              approximately 20 miles of non-contiguous vehicle barrier replacementin
                Cochise County, Arizona.
            o   Start coordinate: 31.333754, -110.253863; End coordinate: 31.333767,
                -110.250286;
            o   Start coordinate: 31.334154, -110.152548; End coordinate: 31.334137,
                -110.147464;
            o   Start coordinate: 31.333995, -109.453305; End coordinate: 31.332759,
                -109.129344


   •     Tucson Project 4:

            o The project begins approximately 9 miles east of the Nogales Port of Entry
              and continues eastward for approximately 30 miles with approximately 26
              miles of non-contiguous vehicle barrier replacement in Santa Cruz and
                Cochise Counties, Arizona.
            o   Start coordinate: 31.333578, -110.79579; End coordinate: 31.333511,
                -110.775333;
            o   start coordinate: 31.33328, -110.70545; End coordinate: 31.333602,
                -110.288665)
            o Note: An additional approximately 0.3 miles of new pedestrian fence
              could be built between the existing segmented vehicle barrier locations to
              fill existing gaps if appropriate real estate interest can be verified

   •     Tucson Project 5:

            o The project includes approximately 2 miles of vehicle barrier replacement
              beginning approximately 4.5 miles east of the Sasabe Port of Entry
              continuing east in six non-continuous segments for approximately 15
                miles in Pima and Santa Cruz Counties, Arizona.
            o   Start Coordinate: 31.460175, -111.473171; End Coordinate: 31.459673,
                -111.471584;
            o   Start Coordinate: 31.453091, -111.450959; End Coordinate: 31.449633,
                -111.440132;
            o   Start Coordinate: 31.440683, -111.412054; End Coordinate: 31.437351,
                -111.40168;
            o   Start Coordinate: 31.423471, -111.358336; End Coordinate: 31.422541,
                -111.355444;
            o   Start Coordinate: 31.42221, -111.354379; End Coordinate: 31.421321,
                -111.351608;
   Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 13 of 43
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 8

            o   Start Coordinate: 31.386813, -111.243966; End Coordinate: 31.385462,
                -111.239759)

ILD. El Paso Sector

Within the United States Border Patrol El Paso (El Paso Sector) DHS is requesting that
DoD assist by undertaking road construction, by replacing approximately 70 miles of
existing vehicle barrier with new pedestrian fencing, and by installing lighting in the
specific locations identified below. The specific areas identified below are located in
Luna, Hidalgo and Dona Ana Counties, New Mexico. Luna, Hidalgo and Dona Ana
Counties have been identified by the ONDCP as a HIDTA.

There are three specific transnational criminal organizations of interest operating in the El
Paso Sector - the Sinaloa Cartel as well as remnants of the Juarez Cartel and the Beltran
Leyva Organization. In the El Paso Sector the SinaloaCartel employs a variety of tactics,
techniques and procedures depending upon the terrain and environment to move drugs
across the border. While the Sinaloa Cartel has a strong presence and control of
territories at the flanks of the Sector, it does not have full control of the territory
throughout the El Paso Sector. The Juarez Cartel, traditionally a major trafficker of
marijuana and cocaine, has become an active member in opium cultivation and heroin
production.

Border Patrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 31,000 apprehensions of illegal entrants
attempting to enter the United States between border crossings in the El Paso Sector.
Also in fiscal year 2018, Border Patrol had over 700 separate drug-related events between
border crossings in the El Paso Sector, through which it seized over 15,000 pounds of
marijuana, over 342 pounds of cocaine, over 40 pounds of heroin, and over 200 pounds
of methamphetamine.

Although the deployment of vehicle barrier in the El Paso Sector initially curtailed the
volume of illegal cross-border vehicular traffic, transnational criminal organizations
quicklyadapted their tactics switching to foot traffic, cutting the barrier, or simply
driving over it to smuggle their illicit cargo into the United States.

Thus, in order to respond to these changes in tactics, CBP now requires pedestrian
fencing. Successfully impeding and denying illegal activities or transnational criminal
organizations in this area is further complicated by the close proximity of New Mexico
Highway 9 to the border. In some cases the highway is less than a half a mile, allowing
illegal cross-border traffic to evade detection and apprehension and quickly vanish from
the border area.
   Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 14 of 43
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 9

The specific Project Areas are as follows:

       •   El Paso Project 1:
              o The project includes 46 miles of vehicle barrier replacement beginning
                approximately 17.5 miles west of the Columbus Port of Entry continuing
                east in non-contiguous segments to approximately 35 miles east of the
                Columbus Port of Entry within the Luna and Dona Ana Counties, New
                  Mexico.
              o   Start Coordinate: 31.7837, -107.923151; End Coordinate: 31.783689,
                  -107.679049;
              o   Start Coordinate: 31.783672, -107.573919; End Coordinate: 31.783741,
                  -107.038154


       •   El Paso Project 2:
              o The project includes 23.51 miles of Vehicle Barrier replacement in non
                contiguous segments within Hidalgo and Luna Counties, New Mexico.
                The first segment begin approximately 5.1 miles east of the New
                  Mexico/Arizona Border continuing east 4.55 miles.
              o   Start Coordinate: 31.332323, -108.962631; End Coordinate: 31.332292,
                  -108.885946;
              o The second segment begins approximately 3 miles west of the Antelope
                Wells Port of Entry to 3 miles east of the port of entry for 6.12 miles of
                  Vehicle Barrier replacement.
              o   Start Coordinate: 31.333368,-108.582412; End Coordinate: 31.333407,
                  -108.47926;
              o The third segment begins approximately 20 miles west of the Columbus
                Port of Entry extending west 12.84 miles.
              o   Start Coordinate: 31.783722,-108.182442; End Coordinate: 31.783708,
                  -107.963193;

III.       Technical Specifications

As set forth above, DHS requires road construction, installation of lighting, and the
replacement of existing vehicle barrier or dilapidated pedestrian fencing with new
pedestrian fencing within the Project Areas. DHS will provide DoD with more precise
technical specifications as contract and project planning moves forward.

Given DHS's experience and technical expertise, DHS plans to coordinate closely with
DoD throughout project planning and execution, to include review and approval of
design specifications, barrier alignment and location, and other aspects of project
planning and execution.
      Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 15 of 43
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 10


IV. Sequencing

The DHS request for assistance includes approximately 218 miles in which DHS requires
road construction, the installation of lighting, and the replacement of existing vehicle
fencing or dilapidated pedestrian fencing with new pedestrian fencing within the Project
Areas. DHS requests that DoD's support under 10 U.S.C. § 284 address the requirements
in order of priority as DoD resources allow. The DHS order of priority is as follows:

      1. Yuma Sector Project 1
      2. Yuma Sector Project 2
      3. El Paso Sector Project 1
      4. El Centro Sector Project 1
      5. Tucson Sector Project 1
      6. Tucson Sector Project 2
      7. Tucson Sector Project 3
      8. Tucson Sector Project 4
      9. Yuma Sector Project 3
      10. El Paso Sector Project 2
      11. Tucson Sector Project 5

V. Funding

DHS requests that DoD provide the above-referenced border fences, roads, and lighting
on a non-reimbursable basis as support to block drug smuggling corridors.

DHS will accept custody of the completed infrastructure and account for that
infrastructure in its real property records.

DHS will operate and maintain the completed infrastructure.

VI.      Conclusion

DHS requests DoD assistance under 10 U.S.C. § 284 to construct fences, roads, and to
install lighting in order to block drug smuggling corridors in the Project Areas set forth
above. The Projects Areas set forth above are also areas of high illegal entry under
IIRIRA § 102(a), and the requested fences, roads, and lighting will assist in deterring
illegal crossings in the Project Areas.
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 16 of 43




                 EXHIBIT B
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 17 of 43
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 18 of 43
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 19 of 43




                 EXHIBIT C
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 20 of 43
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 21 of 43
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 22 of 43




                 EXHIBIT D
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 23 of 43
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 24 of 43
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 25 of 43
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 26 of 43
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 27 of 43
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 28 of 43




                 EXHIBIT E
      Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 29 of 43

                                                                      Executive Secretary
                                                                      U.S. Department of Homeland Security
                                                                      Washington, DC 20528


                                                                      Homeland
                                                                      Security
                                       March 29, 2019

MEMORANDUM FOR:              CAPT Hallock N. Mohler Jr.
                             Executive Secretary
                             Department of Defense

FROM:                        Christina Bobb ~/JJjJJ:1/U#fa7
                             Executive Secretary
                             Department of Homeland Security

SUBJECT:                     Modification Request: Section 284 funding for Border Barrier
                             Construction

REFERENCE:                  (a) February 25 , 2019, DHS Request for Assistance Pursuant to 10
                                u.s.c. §284
                            (b) March 25 , 2019, DoD Response to DHS Request for Assistance
                                Pursuant to 10 U.S.C. §284

Overview

The Department of Homeland Security (DHS) thanks the Department of Defense for both the
response and approval of the use of Section 284 funding for the construction of border
fencing and roads and the installation of lighting as characterized in the Request for
Assistance. The completion of these projects will assist CBP significantly in controlling the
flow of migrants in between the Ports of Entry (POE) on the Southwest Border.

Clarifications

Prior to construction for border barrier projects, Customs and Border Protection (CBP)
conducts an Alternatives Analysis (AA), which compares operational data against the
known and tested impedance value of barrier and other related design attributes. The
analysis examines key operational data points, including but not limited to:
• Vanishing time
• Response time
• Current staffing
• Presence and effectiveness of existing technology and infrastructure
• Subject matter expertise of agents intimately familiar with operations in these areas

Such analyses have often demonstrated that higher barriers and/or barriers augmented with
anticlimb features significantly increase the amount of time that migrants require to reach a

                                                                     www.dhs.gov

             FOR OFFICIAL USE ONL Y//LA W ENFORCEMENT SENSITIVE
       Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 30 of 43
            FOR OFFICIAL USE ONL Y//LAW ENFORCEMENT SENSITIVE


vanishing point. A more robust barrier solution (i.e. 30 foot steel bollard vice 18 foot steel
bollard and features), increases the vanishing time and provides USBP agents with a greater
ability to with vice without anticlimb interdict migrants.

CBP undertook AAs for the proposed Section 284-funded projects; two of these AAs have
been completed, with the following conclusions:

•   Sector Yuma Project 2: Requirement for 18 foot steel bollard fencing with 5 foot
    anticlimb steel plate
•   Sector El Paso Project 1: Requirement for 30 foot steel bollard fencing with 5 foot
    anticlimb steel plate

The AA for Sector Yuma Project 1, USBP's highest priority project, is still underway, with
results expected the week of April 1st . Preliminary indications from the analysis, however,
indicate 30 foot bollard with anticlimb features is the likely requirement. DHS will
communicate to OSD the finalized requirements for Sector Yuma Project upon completion
of the AA.

In light of the analyses summarized above, DHS requests that specifications for the Sector
El Paso Project 1 be amended to 30ft bollard with anticlimb features, and that DoD be
prepared to likewise amend the specifications for Sector Yuma Project 1. DHS also requests
DoD directly follow the prioritization set forth in Reference (a) as closely as possible even if
that means completing partial projects.

Please direct any questions to Ntina K. Cooper, Deputy Executive Director, Strategic
Planning & Analysis, USBP, CBP (202) 344-1417.




                                               2
              FOR OFFICIAL USE ONL Y//LAW ENFORCEMENT SENSITIVE
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 31 of 43




                      EXHIBIT F
       Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 32 of 43

                                SECRETARY OF DEFENSE
                                1000 DEFENSE PENTAGON
                               WASHINGTON , DC 20301-1000

                                                                              APR - 9 2019

MEMORANDUM FOR ACTING SECRETARY OF HOMELAND SECURITY

SUBJECT: Modification of Department of Defense Support to Block Drug-Smuggling
         Corridors

        Thank you for your April 5, 2019 request that the Department of Defense provide
modified specifications on projects approved for construction under 10 U.S.C. § 284 in order to
support more effectively the Department of Homeland Security' s efforts to secure the southern
border.

         10 U.S.C. § 284(b)(7) authorizes the Department of Defense to construct roads and
fences, and to install lighting, to block drug-smuggling corridors across international boundaries
of the United States in support of counter-narcotic activities of Federal law enforcement
agencies. For the following reasons, I have concluded that this modified request continues to
satisfy the statutory requirements:

       •   The Department of Homeland Security (DHS)/Customs and Border Protection (CBP)
           is a Federal law enforcement agency;

       •   DHS has identified each project area as a drug-smuggling corridor; and

       •   The work requested by DHS to block these identified drug-smuggling corridors
           involves construction of fences (including a linear ground detection system),
           construction of roads, and installation of lighting (supported by grid power and
           including imbedded cameras).

        Accordingly, I have approved construction of pedestrian fencing for Yuma Sector
Projects 1 and El Paso Sector Project 1 with 30-foot steel bollard with anti-climb plate, and
Yuma Sector Project 2, with 18-foot steel bollard with anti-climb plate, as requested in your
April 5, 2019 request. Road construction and improvements, and lighting installation, will be
included as described in your February 25, 2019 request.

         As the proponent.of the requested action, CBP will serve as the lead agency for
environmental compliance and will be responsible for providing all necessary access to land. I
request that DHS place the highest priority on completing these actions for the projects identified
above. DHS will accept custody of the completed infrastructure, account for that infrastructure
in its real property records, and operate and maintain the completed infrastructure.

      I have authorized the Commander, U.S. Army Corps of Engineers, to coordinate directly
with DHS/CBP and immediately begin planning and executing support to DHS/CBP by
       Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 33 of 43




undertaking the projects identified above in clearly defined segments to maximize the number of
miles of barrier projects within the available funds (up to $1 billion).

        Additional support may be provided in the future, subject to the availability of funds and
other factors.




                                            (J:,Ll-b lU.
                                                 Patrick M. Shanahan
                                                 Acting




                                                2
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 34 of 43




                 EXHIBIT G
        Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 35 of 43



                                   DEPARTMENT OF DEFENSE
LEGACY HOMEPAGE      NEWS      CONTRACTS      CONTRACT VIEW




Contracts for April 9, 2019
April 9, 2019
Contracts
Release No: CR-066-19


                                                       ARMY

SLSCO Ltd., Galveston, Texas, was awarded a $789,000,000 firm-fixed-price
contract for border replacement wall construction. Nine bids were solicited with
six bids received. Work will be performed in Santa Teresa, New Mexico, with an
estimated completion date of Oct. 1, 2020. Fiscal 2019 operations and
maintenance, Army funds in the amount of $388,999,999 were obligated at the
time of the award. U.S. Army Corps of Engineers Albuquerque, New Mexico, is
the contracting activity (W912PP-19-C-0018).

Barnard Construction Co. Inc., Bozeman, Montana, was awarded an
$187,000,000 firm-fixed-price contract for design-bid-build construction project
for primary pedestrian wall replacement. Four bids were solicited with three bids
received. Work will be performed in Yuma, Arizona, with an estimated
completion date of Sept. 30, 2020. Fiscal 2019 operations and maintenance,
Army funds in the amount of $93,499,999 were obligated at the time of the
award. U.S. Army Corps of Engineers, Los Angeles, California, is the contracting
activity (W912PL-19-C-0013).

The Dutra Group, San Rafael, California, was awarded a $10,000,000 firm-fixed-
price contract for rental of hopper dredge with attendant plant and operators for
maintenance dredging in Alabama, Mississippi, and Florida. Bids were solicited
via the internet with two received. Work locations and funding will be
determined with each order, with an estimated completion date of June 9, 2020.
U.S. Army Corps of Engineers, Mobile, Alabama, is the contracting activity
(W91278-19-D-0019).
       Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 36 of 43




                          DEFENSE LOGISTICS AGENCY

Vital Images Inc., Minnetonka, Minnesota, has been awarded a maximum
$100,000,000 firm‐fixed‐price, indefinite-delivery/indefinite‐quantity contract for
radiology and imaging systems, maintenance and training services. This is a five‐
year base contract with one five‐year option. This was a competitive acquisition
with 27 responses received. Location of performance is Minnesota, with an April
8, 2024, performance completion date. Using customers are Army, Navy, Air
Force, Marine Corps and federal civilian agencies. Type of appropriation is fiscal
2019 through 2020 defense working capital funds. The contracting activity is the
Defense Logistics Agency Troop Support, Philadelphia, Pennsylvania (SPE2D1‐19‐
D‐0012).

AAR Aircraft Services, Oklahoma City, Oklahoma, has been awarded a minimum
$13,701,177 fixed-price with economic-price-adjustment contract for fuel. This
was a competitive acquisition with 148 responses received. This is a 47-month
base contract with a six-month option period. Location of performance is
Oklahoma, with a March 31, 2023, performance completion date. Using
customers are Army, Navy, Air Force, Marine Corps and federal civilian agencies.
Type of appropriation is fiscal 2019 through fiscal 2023 defense working capital
funds. The contracting activity is the Defense Logistics Agency Energy, Fort
Belvoir, Virginia (SPE607-19-D-0061).

                                    AIR FORCE

Pergravis LLC, Tampa, Florida, has been awarded an estimated $73,220,000 firm-
fixed-price contract for power converting and continuation interfacing
equipment emergency maintenance/preventative maintenance. This contract
provides for support of 700 uninterruptable power supply systems across every
Air Force major command. Work will be performed in various locations in the
U.S. and overseas, and is expected to be complete by April 13, 2024. This
contract is the result of a competitive acquisition and three offers were received.
Fiscal 2019 other station funds in the amount of $137,440 are being obligated at
      Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 37 of 43


the time of award. Air Force Life Cycle Management Center, Hill Air Force Base,
Utah, is the contracting activity (FA8217-19-D-0002).

Al Qabandi United Co. W.L.L., Kuwait City, Kuwait, is being awarded an estimated
$30,000,000 firm-fixed-price contract for vehicle lease services. This contracts
provides Ali Al Salem Air Base, Kuwait, and surrounding tenant units, with non-
tactical vehicles for transportation purposes. Work will be performed at Ali Al
Salem Air Base, Kuwait, and is expected to be complete by April 12, 2024. This
award is the result of a competitive acquisition and 67 offers were received.
Fiscal 2019 operations and maintenance funds in the amount of $16,000 are
being obligated on a task order at the time of award. The 386th Expeditionary
Contracting Squadron, Ali Al Salem AB, Kuwait, is the contracting activity (FA5703-
19-D-0001).

Textron Aviation Defense LLC, Wichita, Kansas, has been awarded a $15,350,000
firm-fixed-price modification (P00007) to previously awarded contract FA8617-
17-C-6225 for continued support for the completion of the reconstitution of 15
T-6A aircraft. This modification provides for a schedule extension to complete
the reconstitution of 15 T-6A aircraft and procure cartridge actuated devices and
propellant actuated devices. Work will be performed at Imam Ali Air Base, Iraq,
and is expected to be complete by July 31, 2019. This modification involves 100
percent foreign military sales to Iraq, and brings the total cumulative face value
of the contract to $35,338,422. Foreign military sales funds in the full amount
are being obligated at the time of award. Air Force Life Cycle Management
Center, Training Aircraft Division, Wright-Patterson Air Force Base, Ohio, is the
contracting activity.

2101 LLC, doing business as Intercontinental Truck Body, Anaconda, Montana,
has been awarded a $10,566,494 firm-fixed-price delivery order for tow tractors.
This delivery order provides for the procurement of flight line tow tractors used
to tow fighter aircraft, munition trailers and ground support equipment. Work
will be performed in Anaconda, Montana, and is expected to be complete by
Sept. 1, 2021. Fiscal 2018 and 2019 procurement funds in the full amount are
being obligated at the time of award. Air Force Life Cycle Management Center,
Robins Air Force Base, Georgia, is the contracting activity (FA8534-19-F-0017).
      Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 38 of 43




                                     NAVY

Raytheon Intelligence, Information and Services, Indianapolis, Indiana, is
awarded a $47,378,485 firm-fixed-price contract to procure 99 LAU-115 and 100
LAU-116 guided missile launchers for the Navy as well as 62 LAU-115 and 68
LAU-116 guided missile launchers for the government of Kuwait to enable F/A-18
aircraft to carry and launch AIM-120 and AIM-9X missiles. Work will be
performed in Indianapolis, Indiana, and is expected to be completed in July
2022. Fiscal 2017 and 2018 aircraft procurement (Navy); and foreign military
sales funds in the amount of $47,378,485 will be obligated at time of award,
$17,285,182 of which will expire at the end of the current fiscal year. This
contract was not competitively procured pursuant to Federal Acquisition
Regulation 6.302-1. The Naval Air Systems Command, Patuxent River, Maryland,
is the contracting activity (N00019-19-C-0056).

Raytheon Co., Portsmouth, Rhode Island, is awarded a $33,347,011 firm-fixed-
priced, indefinite-delivery/indefinite supply quantity contract, for up to 28
electronic throttle control units and auxiliary components to support Naval
Surface Warfare Center Philadelphia Division. This contract is for the purpose of
supporting the Virginia class submarine program. The proposed contract is for
procurement of replacement electronic throttle control unit (ETCU) hardware
which is currently obsolete and can no longer be efficiently supported. The
proposed contract includes the hardware fabrication for new construction
platforms and all back-fit systems to mitigate parts obsolescence,
update/maintain the ETCU technical data package, and design verification testing
on limited production units for quality assurance. Work will be performed in
Portsmouth, Rhode Island, and is expected to be completed by April 2024. Fiscal
2018 shipbuilding and conversion (Navy) funding in the amount of $9,165,306
will be obligated at time of award and will not expire at the end of the current
fiscal year. This contract was solicited competitively via the Federal Business
Opportunities website, with one offer received. The Naval Surface Warfare
Center, Philadelphia Division, Philadelphia, Pennsylvania, is the contracting
activity (N64498-19-D-4016).
       Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 39 of 43


Marshall Communications Corp.,* Ashburn, Virginia, is awarded $9,805,873 for
firm-fixed-price delivery order N0042119F0555 against a previously issued NASA
Solutions for Enterprise-wide procurements contract (NNG15SD82B). This order
provides for information technology supplies and services in support of the
Teamcenter Product Lifecycle Management configuration for the Commander,
Fleet Readiness Centers business process, enabling digital data updates, sharing
and visibility across all levels of aviation maintenance. Work will be performed at
the Naval Air Station, Patuxent River, Maryland (70 percent); and the Fleet
Readiness Center East, Cherry Point, North Carolina (30 percent), and is expected
to be completed in April 2020. Fiscal 2019 research, development, test and
evaluation (Navy); and Section 852 funds in the amount of $9,805,873 will be
obligated at time of award, none of which will expire at the end of the current
fiscal year. The Naval Air Warfare Center Aircraft Division, Patuxent River,
Maryland, is the contracting activity.

Barnhart-Reese Construction, Inc.,* San Diego, California, is awarded $8,137,970
for firm-fixed-price task order N6247319F4452 under a previously awarded
multiple award construction contract (N62473-17-D-4635) for construction of a
full motion trainer facility at Marine Corps Base, Camp Pendleton. This project
will construct a new 10,828 SF facility to centralize infrastructures, to consolidate
all aspects of training in one physical location, to provide operational support for
home ported detachments, virtual and hands-on maintenance training, operator
training, and to support contingencies in accordance with combatant and
commander tasking. The task order also contains two planned modifications,
which if exercised would increase cumulative task order value to $8,171,720.
Work will be performed in Oceanside, California, and is expected to be
completed by October 2020. Fiscal 2019 military construction (Navy) contract
funds in the amount of $8,137,970 are obligated on this award and will not
expire at the end of the current fiscal year. Four proposals were received for this
task order. Naval Facilities Engineering Command Southwest, San Diego,
California, is the contracting activity.

BAE Systems Jacksonville Ship Repair, Jacksonville, Florida, is awarded an
$8,123,072 cost-plus-award-fee modification to previously awarded contract
N00024-16-C-2302 to exercise options for the USS Wichita (LCS 13) post-
      Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 40 of 43


shakedown availability (PSA). A PSA is accomplished within a period of
approximately 10-16 weeks between the time of ship custody transfer to the
Navy and the shipbuilding and conversion, Navy obligation work limiting date.
The PSA encompasses all of the manpower, support services, material, non-
standard equipment and associated technical data and documentation required
to prepare for and accomplish the PSA. The work to be performed will include
correction of government-responsible trial card deficiencies, new work identified
between custody transfer and the time of PSA and incorporation of approved
engineering changes that were not incorporated during the construction period
which are not otherwise the building yard's responsibility under the ship
construction contract. Work will be performed in Jacksonville, Florida, and is
expected to be complete by March 2020. Fiscal 2019 shipbuilding and
conversion (Navy) funding in the amount of $5,896,048; fiscal 2013 shipbuilding
and conversion (Navy) funding in the amount of $1,482,102; and fiscal 2018
other procurement (Navy) funding in the amount of $293,384 will be obligated at
time of award and will not expire at the end of the current fiscal year. The Naval
Sea Systems Command, Washington, District of Columbia, is the contracting
activity.

Huntington-Ingalls Industries - Ingalls Shipbuilding, Pascagoula, Mississippi, is
awarded a $7,889,490 cost-plus-fixed-fee modification to previously awarded
contract N00024-17-C-2473 to exercise an option for the accomplishment of
emergent work as required, including management and labor efforts for the
post-delivery planning yard services in support of the LHA-7 amphibious assault
ship. Work will be performed in Pascagoula, Mississippi, and is expected to be
completed December 2019. Fiscal 2019 shipbuilding and conversion (Navy)
funding in the amount of $7,889,490 will be obligated at time of award and will
not expire at the end of the current fiscal year. The Naval Sea Systems
Command, Washington, District of Columbia, is the contracting activity.

                           MISSILE DEFENSE AGENCY

Lockheed Martin Rotary and Mission Systems, Moorestown, New Jersey, is
awarded a $7,438,922 cost-plus-incentive-fee modification (P00322) to previously
awarded contract HQ0276-10-C-0001. Under this modification, the contractor
      Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 41 of 43


will provide software maintenance support, identify, analyze, correct, test, and
merge/rebase of the Common Source Library infrastructure and software
discrepancies originating from heritage Aegis Ballistic Missile Defense Computer
Programs. This modification increases the total cumulative face value of the
contract from $2,973,087,008 to $2,980,525,930. Work will be performed in
Moorestown, New Jersey, with an expected completion date of Oct. 31, 2019.
Fiscal 2019 operations and maintenance funds in the amount of $1,045,902 will
be obligated at the time of award. The Missile Defense Agency, Dahlgren,
Virginia, is the contracting activity.



*Small business
                                 SHARE CONTRACTS
Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 42 of 43




                 EXHIBIT H
               Case 4:19-cv-00892-HSG Document 64-8 Filed 04/25/19 Page 43 of 43

                               ASSISTANT SECRETARY OF DEFENSE
                                       2600 DEFENSE PENTAGON
                                      WASHINGTON , D .C . 20301-2600



HOMELAND DEFENSE &
 GLOBAL SECURITY                                                                         APR 1 8 2019
        MEMORANDUM FOR MILITARY ADVISOR, DEPARTMENT OF HOMELAND
                         SECURITY

        SUBJECT: Modification ofDHS Request for Assistance Pursuant to 10 U.S.C. § 284

               Thank you for your April 12, 2019, memorandum requesting that DoD de-scope
        approximately four (4) of the six (6) miles for Yuma Sector Project 2.

                I have reviewed and approved your request, and will instruct the U.S. Army Corps of
        Engineers to take the necessary contracting action in response to your request. DoD will use
        those funds previously approved by the Acting Secretary of Defense that are no longer required
        for Yuma Sector Project 2 to fund additional miles of 30-foot bollard fencing, roads, and lighting
        in the El Paso Sector 1 project. As previously agreed, DHS retains the responsibility to address
        environmental compliance for all construction undertaken pursuant to 10 U.S.C. § 284 and to
        provide the necessary access to land (i.e., real estate rights).

               I appreciate the opportunity to support the Department of Homeland Security's mission
        of securing and managing our Nation's southern border.




                                                         Kenneth P. Rapuano
                                                         Assistant Secretary of Defense
                                                            Homeland Defense & Global Security
